Citation Nr: 0836413	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-00 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (also claimed as mental illness).

2.  Entitlement to service connection for a scar on the left 
side of the face.

3.  Entitlement to service connection for a coma.

4.  Entitlement to service connection for broken bones.

5.  Entitlement to service connection for the residuals of a 
left leg injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy from August 
1971 to June 1975, and various periods of training duty while 
a member of the Army National Guard from April 1976 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008)) redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law particularly 
requires VA to obtain any relevant records held by any 
Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), 
(c)(3) (West 2002 & Supp. 2008).

A January 2005 memorandum from the Veterans Service Center 
Manager which has been associated with the claims file shows 
that the veteran's service treatment records (STRs) from the 
Montana Army National Guard were requested for the period of 
June 1976 to August 1989, and could not be obtained.  The 
claims file contains orders to the veteran dated September 
28, 1989, transferring him to the Alaska Army National Guard.  
The veteran's personnel and STRs from the Alaska Army 
National Guard have not been associated with the claims file, 
and the record does not indicate that the RO attempted to 
obtain them.  It may be that the veteran's previous National 
Guard STRs were transferred to his new organization at that 
time.

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the 
veteran's personnel and treatment 
records from the Alaska Army National 
Guard from September 1989 to December 
1993, and any earlier records which may 
be stored with them.  Attempts to 
obtain these records should continue in 
accordance with 38 U.S.C.A. 
§ 5103A(b)(3) and implementing 
regulations.  If the RO is unsuccessful 
in obtaining these records, the 
attempts to obtain them and reasons 
they could not be obtained should be 
explained in writing and associated 
with the claims file.

2.	Thereafter, the RO should readjudicate 
this claim in light of the evidence 
added to the record since the last 
supplemental statement of the case 
(SSOC).  If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
provided an SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


